Order entered August 4, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00214-CR

                        ANTHONY TERRENCE SMITH, Appellant

                                             V.

                                THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-1271255-V

                                          ORDER
       Before the Court is appellant’s motion for extension of time to file his motion for

rehearing. We GRANT the motion. We extend the deadline for appellant to file his motion for

rehearing to August 10, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE